DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/837331 filed on April 1, 2020 in which Claims 1-15 are presented for examination.

Status of Claims
Claims 1-15 are pending, of which claims 1-15 are rejected under 103.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 1, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the an abnormality” on Line 7.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “that there the memory device” in Line 3.  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: reactivation unit and processing unit, in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Application 2014/0258699) in view of Kotte (US Patent Application 2016/0342509) and further in view of Levidow (US Patent 7,734,945).

(View Hsu ¶ 8, 20; processor), comprising: a nonvolatile memory device in which a program for activating the information processing apparatus is stored (View Hsu ¶ 8, 20; nonvolatile memory stores copy of firmware), a reactivation unit configured to, in a case where activation of the information processing apparatus based on the program stops part way through, reactivate the information processing apparatus (View Hsu ¶ 8, 9; restart processor, timer expires before processor successfully boots).


Hsu does not explicitly teach the memory device having a function of, in a case where an abnormality of management information indicating a correspondence relationship between a logical address and a physical address for data stored in the memory device is detected, performing a process of restoring the an abnormality of the management information is detected at a time of activation of the memory device; a processing unit configured to execute different processes for solving a malfunction in which activation of the information processing apparatus stops part way through, based on whether or not an abnormality of the management information is detected in the memory device after the reactivation by the reactivation unit.

However, Kotte teaches the memory device having a function of, in a case where an abnormality of management information indicating a correspondence relationship between a logical address and a physical address for data stored in the memory device is detected, performing a process of restoring the an abnormality of the management (View Kotte ¶ 61, 64, 66; restore mapping table after system shutdown or power failure).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hsu with the memory device having a function of, in a case where an abnormality of management information indicating a correspondence relationship between a logical address and a physical address for data stored in the memory device is detected, performing a process of restoring the an abnormality of the management information is detected at a time of activation of the memory device since it is known in the art that a mapping table can be restored (View Kotte ¶ 61, 64, 66).  Such modification would have allowed a logical to physical mapping table to be restored after a failure.

Hsu and Kotte do not explicitly teach a processing unit configured to execute different processes for solving a malfunction in which activation of the information processing apparatus stops part way through, based on whether or not an abnormality of the management information is detected in the memory device after the reactivation by the reactivation unit.

However, Levidow teaches a processing unit configured to execute different processes for solving a malfunction in which activation of the information processing apparatus stops part way through, based on whether or not an abnormality of the management information is detected in the memory device after the reactivation by the reactivation unit (View Levidow Col. 2, Lines 2-15; Col. 6, Lines 5-16; restore execute recovery action).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a processing unit configured to execute different processes for solving a malfunction in which activation of the information processing apparatus stops part way through, based on whether or not an abnormality of the management information is detected in the memory device after the reactivation by the reactivation unit since it is known in the art that a recovery action can be performed (View Levidow Col. 2, Lines 2-15; Col. 6, Lines 5-16).  Such modification would have allowed firmware to be recovered after a system failure.

Claim 15 is the method corresponding to the apparatus of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Levidow further teaches the memory device records, in SMART information stored in the memory device, detection information indicating whether or not an abnormality of (View Levidow Col. 11, Lines 23-60; boot manager log, SMART disk data), and the processing unit determines whether or not an abnormality of the management information is detected after the reactivation by referring to the detection information recorded in the SMART information (View Levidow Col. 11, Line 61-Col. 12, Line 5; SMART, diagnostics determines computer system has not been recovered).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Levidow further teaches the processing unit determines a cause of the malfunction based on whether or not an abnormality of the management information is detected after reactivating the information processing apparatus, and executes a process according to a result of the determination (View Levidow Col. 6, Lines 2-16; root cause determined after recovery).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.  Levidow further teaches in a case where an abnormality of the management information is detected after the reactivation, the processing unit determines that there the memory device has been physically damaged as the cause of the malfunction (View Levidow Col. 16, Lines 30-34; bad RAM), and in a case where an abnormality of the management information is not detected after the reactivation, the processing unit determines that a program stored in the memory device has been broken as the cause (View Levidow Col. 12, Lines 12-38; Col. 14, Lines 18-26; recovery tool successful, root cause is boot failure, corrupt MBR bootcode).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 6.  Levidow further teaches in a case where it is determined that the program stored in the memory device has been broken, the processing unit automatically starts downloading of the program from an external apparatus, and stores the downloaded program in the memory device (View Levidow Col. 1, Lines 61-65; Col. 10, Lines 27-31; automatically initiate boot into the recovery partition).

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 1.  Hsu further teaches the processing unit activates the information processing apparatus by executing the program stored in the memory device (View Hsu ¶ 8, 20; nonvolatile memory stores copy of firmware), and in a case where, after activation of the information processing apparatus based on the program is started, a predetermined time elapses without activation of the information processing apparatus completing (View Hsu ¶ 8, 9; timer expires before processor successfully boots), the reactivation unit reactivates the information processing apparatus (View Hsu ¶ 8, 9; restart processor).


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Application 2014/0258699) in view of Kotte (US Patent Application .

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the memory device stores detection information indicating whether or not an abnormality of the management information is detected when the memory device is activated, and the processing unit determines whether or not an abnormality of the management information is detected after the reactivation by referring to the detection information stored in the memory device.

However, Sakuma teaches the memory device stores detection information indicating whether or not an abnormality of the management information is detected when the memory device is activated (View Sakuma ¶ 76; store information on boot error), and the processing unit determines whether or not an abnormality of the management information is detected after the reactivation by referring to the detection information stored in the memory device (View Sakuma ¶ 61; detect completion failure of reboot of computer system).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the memory device stores detection information indicating whether or not an abnormality of the management information is detected when the memory device is activated, and the processing unit determines whether or not an abnormality of the management information is detected after the reactivation by referring to the detection information stored in the memory device since it is known in the art that a booting process can fail (View Sakuma ¶ 61, 76).  Such modification would have allowed boot error information to be stored.

Claims 4, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Application 2014/0258699) in view of Kotte (US .


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Levidow further teaches in a case where an abnormality of the management information is not detected in the memory device after the reactivation, the processing unit makes a notification to prompt downloading of the program from an external apparatus (View Levidow Col. 12, Lines 34-42; recovery tool was successful and DRS reboots system).


The combination of teachings above do not explicitly teach in a case where an abnormality of the management information is detected in the memory device after the reactivation, the processing unit makes a notification to prompt replacement of the memory device.

However, Thompson teaches in a case where an abnormality of the management information is detected in the memory device after the reactivation, the processing unit makes a notification to prompt replacement of the memory device (View Thompson ¶ 44; replace damaged storage device).


(View Thompson ¶ 44).  Such modification would have allowed a damaged memory to be replaced.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 6.  Levidow further teaches in a case where it is determined that the program stored in the memory device has been broken, the processing unit makes a notification to prompt downloading of the program from an external apparatus (View Levidow Col. 10, Lines 27-55; reboot system using storage media).

The combination of teachings above do not explicitly teach in a case where it is determined that the memory device has been physically damaged, the processing unit makes a notification to prompt replacement of the memory device.

However, Thompson teaches in a case where it is determined that the memory device has been physically damaged, the processing unit makes a notification to prompt replacement of the memory device (View Thompson ¶ 44; replace damaged storage device).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with in a case where it is determined that the memory device has been physically damaged, the processing unit makes a notification to prompt replacement of the memory device since it is known in the art that a memory can be replaced (View Thompson ¶ 44).  Such modification would have allowed a damaged memory to be replaced.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  Levidow further teaches in a case where it is determined that the program stored in the memory device has been broken, the processing unit downloads the program from the external apparatus in accordance with an instruction from a user, and stores the downloaded program in the memory device (View Levidow Col. 10, Lines 35-55; user reboot system using storage media).


Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 7.  Levidow further teaches the processing unit, in a case where the program has been downloaded from the external apparatus, stores information indicating that the program has been downloaded, so as to prevent the program from being downloaded repeatedly in a case where the reactivation by the reactivation unit is performed again (View Levidow Col. 6, Lines 32-38; loader programmed to prevent recovery after successful reboot).

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Levidow further teaches the processing unit, in a case where the reactivation by the reactivation unit is performed again after the program is downloaded from the external apparatus, determines that the memory device has been physically damaged even if no abnormality of the management information is detected after the reactivation (View Levidow Col. 16, Lines 30-34; successful reboot, root cause is bad RAM).


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Application 2014/0258699) in view of Kotte (US Patent Application 2016/0342509) in view of Niwa (US Patent Application 2014/0189422) and further in view of Levidow (US Patent 7,734,945).

(View Hsu ¶ 8, 20; processor), comprising: a nonvolatile memory device in which a program for activating the information processing apparatus is stored (View Hsu ¶ 8, 20; nonvolatile memory stores copy of firmware).

Hsu does not explicitly teach the memory device having a function of, when an abnormality of management information that indicates a correspondence relationship between a logical address and a physical address for data stored in the memory device is detected, performing a process of restoring the management information; and a processing unit configured to, in a case where activation of the information processing apparatus based on the program stops part way through, cause the memory device to execute the function, and in a case where an abnormality of the management information is not detected in execution of the function based on the stoppage, prompt downloading of the program from an external apparatus or download of the program from an external apparatus.

However, Kotte teaches the memory device having a function of, when an abnormality of management information that indicates a correspondence relationship between a logical address and a physical address for data stored in the memory device is detected, performing a process of restoring the management information (View Kotte ¶ 61, 64, 66; restore mapping table after system shutdown or power failure).

(View Kotte ¶ 61, 64, 66).  Such modification would have allowed a logical to physical mapping table to be restored after a failure.

Hsu and Kotte do not explicitly teach a processing unit configured to, in a case where activation of the information processing apparatus based on the program stops part way through, cause the memory device to execute the function, and in a case where an abnormality of the management information is not detected in execution of the function based on the stoppage, prompt downloading of the program from an external apparatus or download of the program from an external apparatus.

However, Niwa teaches a processing unit configured to, in a case where activation of the information processing apparatus based on the program stops part way through, cause the memory device to execute the function (View Niwa ¶ 121; restart operation using mirror memories of the main memory).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a processing unit configured to, in a case where activation of the information processing apparatus based on the program stops part way through, cause the memory device to execute the function since it is known in the art that a memory can execute a firmware (View Niwa ¶ 121).  Such modification would have allowed a system to be recovered using a memory device to execute firmware.

Hsu Kotte and Niwa do not explicitly teach in a case where an abnormality of the management information is not detected in execution of the function based on the stoppage, prompt downloading of the program from an external apparatus or download of the program from an external apparatus.

However, Levidow teaches in a case where an abnormality of the management information is not detected in execution of the function based on the stoppage, prompt downloading of the program from an external apparatus or download of the program from an external apparatus (View Levidow Col. 12, Lines 34-42; recovery tool was successful and DRS reboots system).

(View Levidow Col. 12, Lines 34-42).  Such modification would have allowed a system to be recovered after a firmware hang.

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 13.  Niwa further teaches the memory device executes the function when the memory device is activated (View Niwa ¶ 121; restart operation using mirror memories of the main memory).  Levidow further teaches the processing unit reactivates at least the memory device in the case where the activation of the information processing apparatus based on the program stops part way through (View Levidow Col. 3, Lines 54-60; Col. 6, Lines 2-16, Col. 7, Lines 48-60; computer successfully reboots).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Choo (US Patent Application 2015/0131393) teaches repairing the boot memory region by performing at least one of excluding first faulty memory units.
-Niwa (US Patent Application 2015/0160994) teaches the software reboots the information processing apparatus without erasing the data stored in the memory after an abnormality occurs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114                                                                    1-